       Case 8:16-cr-00029-CJC Document 1694 Filed 01/19/21 Page 1 of 1 Page ID #:18845

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                        CRIMINAL MINUTES - GENERAL




 Case No.        SACR 16-00029(C)-CJC-7                                           Date        January 19, 2021


 Present: The Honorable           CORMAC J. CARNEY, U.S. DISTRICT COURT JUDGE
 Interpreter      None
                                                                              Scott Tenley – Not Present
                                                                              Jeffrey Chemerinsky – Not
                                                                                       Present
           Cheryl Wynn                           None                         Julia Reese – Not Present
            Deputy Clerk                Court Reporter/Recorder                    Assistant U.S. Attorney


            U.S.A. v. Defendant(s):      Present Cust. Bond         Attorneys for Defendants:     Present App. Ret.
Justin M. Henning                          Not          X         James R. Tedford                     Not        X

                           (IN CHAMBERS) NOTICE REGARDING RELATED ORDER DISMISSING
                           CRIMINAL CHARGES FOR VIOLATION OF SIXTH AMENDMENT TO THE
 PROCEEDINGS:              UNITED STATES CONSTITUTION AND SPEEDY TRIAL ACT


       Today, the Court issued an order dismissing the indictment in this case (Dkt. 1692) for
substantially similar reasons as the Court dismissed the criminal charges in another case. See
United States v. Jeffrey Olsen, Case. No. 8:17-cr-00076-CJC, Dkt. 98 (Oct. 14, 2020). The
government appealed this Court’s order dismissing the indictment in Olsen, and after the Ninth Circuit
granted a request for expedited calendaring, oral argument is set for March 18, 2021. (See Olsen
Dkt. 112.) If the government intends to appeal the Court’s order in this case, it would seem prudent
to the Court that the Henning appeal proceed as joint or consolidated appeal with the Olsen appeal,
in order to avoid duplicative efforts by both the parties and the court.




                                                                                         --        :         --

                                                      Initials of Deputy Clerk cw




CR-11 (10/08)                             CRIMINAL MINUTES - GENERAL                                              Page 1 of 1
